Case 1:19-cv-00873-ARR-RER Document 29 Filed 06/01/20 Page 1 of 2 PageID #: 67



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 MICHAEL GREENE,
                                                                      19-CV-873 (ARR)(RER)
                   Plaintiff,
                                                                      Opinion & Order
                           — against —
                                                                      Not for electronic or print
 CITY OF NEW YORK, ET AL.,                                            publication

                   Defendants.


ROSS, United States District Judge:

        This Court has received the Report and Recommendation on the instant case dated April 23,

2020 from the Honorable Ramon E. Reyes, United States Magistrate Judge, recommending sua sponte

that the Court dismiss without prejudice plaintiff’s action for failure to prosecute and failure to

comply with a court order pursuant to Federal Rule of Civil Procedure 41. Report and

Recommendations (“R&R”) 1, ECF No. 27. The deadline for filing objections has passed, and no

objections to Judge Reyes’s findings have been filed.

        The Court reviews “de novo any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011).

Where no timely objections have been filed, “the district court need only satisfy itself that there is no

clear error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-CV-0371

(LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington ex rel.

Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed the

record, I find no clear error. I therefore adopt the Report and Recommendation, in its entirety, as

the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).
Case 1:19-cv-00873-ARR-RER Document 29 Filed 06/01/20 Page 2 of 2 PageID #: 68



         Accordingly, this action is dismissed without prejudice for failure to prosecute and failure to

comply with a court order.


SO ORDERED.



                                                         _______/s/________________
                                                         Allyne R. Ross
                                                         United States District Judge

Dated:           June 1, 2020
                 Brooklyn, New York




                                                    2
